Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.778 Filed 06/28/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT \
FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA
Plaintiff(s), : Case No.: 97-CR-80235

JOHN BASS

Defendant.

MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. §3582(c)(1)(A)G)
NOW COMES, John Bass, (Hereinafter, “Petitioner”) respectfully moves this
Honorable Court for an order reducing his sentence based on the “extraordinary
and compelling reasons” discussed below, pursuant to the recently amended 18
U.S.C. § 3582(c)(1)(A)(i). Petitioner also respectfully requests telephonic oral

argument on this motion (only if this Honorable Court deems it necessary).

INTRODUCTION
Petitioner came before this Honorable Court for sentencing on March 11,
2004. He was found guilty of counts 3, 6 and 7 of the indictment. Petitioner was
sentenced by this Honorable Court to Life imprisonment. He was 34 years old at

the time.

In the past years, Petitioner has worked diligently in custody, watching from
Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.779 Filed 06/28/20 Page 2 of 16

afar as his committed wife, raised their children. His addiction to cocaine, one of
the driving forces of his illegal acts, is long past. He is now 51 years old. He has
an acute bronchial disorder, he has an acute respiratory illness, he has Type II
Diabetes, he is asthmatic, he has high blood pressure, he has High Cholesterol, he
is on a Bureau of Prisons C-Pap machine and he is a middle age African-American
male. Petitioner’s circumstances are extraordinary and compelling; those
circumstances are exacerbated by the spreading COVID-19. With the passage of
the First Step Act, this Court has both the jurisdiction and the discretion to release

him early. For the reasons set forth below, it should do so.

FACTUAL AND PROCEDURAL BACKGROUND

On March 11, 2004, Petitioner was sentenced to Life imprisonment

by this Honorable Court for violations of Title 21 U.S.C. §§ 846 Conspiracy to
Distribute Cocaine Base; 848 Intentionally Killing; 18 U.S.C. §§ 2 Aiding and
Abetting and 924(j) Firearm Murder During or Relation to Drug Trafficking
Cocaine (Case No.: 97-CR-80235)!

 

1 Petitioner was found guilty to the following counts: for a multi count indictemnt (Case No.: 97-CR-80235).

 
Petitioner has served a great portion of that sentence as of the filing of this
motion. Petitioner does qualify and should be granted relief as a result of the new

amendments to 18 U.S.C. § 3582(c)(1)(A)(i) via the First Step Act.

On March 20, 2020, Petitioner submitted a written request to the Warden of
FCI McKean asking that he move this Court for a reduction of his sentence
under 18 U.S.C. § 3582(c)(1)(A)(i). As of the date of this filing, the warden has
not filed a motion with this Court on Petitioner’s behalf nor has he responded to
Petitioner’s request. However, as a result of the recent amendments to Section
3582(c)(1)(A)(i), the Court may reduce Petitioner’s sentence itself for the reasons
set forth below. See P.L. 115-391, 132 Stat. 5194 § 603 (Dec. 21, 2018).

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.780 Filed 06/28/20 Page 3 of 16
DISCUSSION
This Honorable Court is empowered to modestly reduce Petitioner’s sentence
based on the compelling circumstances detailed here. First, this Honorable Court
has jurisdiction to do so because more than 30 days have passed since Petitioner
submitted his request to the warden and no motion has been filed with this
Honorable Court. Second, Congress, via the First Step Act, vested the Court with
the authority to determine which extraordinary and compelling circumstances
warrant a sentence reduction. Third, Petitioner’s circumstances present legitimate

and sound grounds for a modest sentence reduction particularly in light of the

COVID-19 pandemic.
 

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.781 Filed 06/28/20 Page 4 of 16

1. The Court has Jurisdiction to Grant Release Pursuant to 18 U.S.C. § 3582.

Recent changes to the statutory language of 18 U.S.C. § 3582 provide new
jurisdiction to federal courts to grant release for extraordinary and compelling
reasons. The Comprehensive Crime Control Act of 1984 first included the so-
called “compassionate release statute” which allowed for a district court to modify
a final term of imprisonment after finding the existence of “extraordinary and
compelling reasons” only upon motion by the Director of the Bureau of Prisons
(“BOP”). 18 U.S.C. § 3582(c)(1)(A)(i); see also P.L. 98-473, 98 Stat 1837 (Oct.
12, 1984). Without such motion, district courts were unable to reduce a prisoner’s
sentence, even if it concluded that extraordinary and compelling reasons existed to
do so. The BOP served as a gatekeeper to a prisoner’s road to potential relief and
limited the sentencing court’s jurisdiction. However, in 2018, Congress enacted
the First Step Act and amended 18 U.S.C. § 3582, thereby empowering sentencing
courts to review such motions with or without a motion from the Director of the
BOP. See P.L. 115-391, 132 Stat. 5194 § 603. Under the amended statute, a
sentencing court can now reduce a sentence for “extraordinary and compelling
reasons” either if the Director of the BOP files a motion requesting such relief or
“upon motion of the defendant” if the defendant has fully exhausted all
administrative remedies to appeal the BOP’s failure to bring a motion or 30 days
have lapsed “from the receipt of such request by the warden of the defendant’s
facility,” whichever occurs earlier. 18 U.S.C. § 3582(c)(1)(A); see also United
States v. Mau Mau, No. 08-cr-00758, 2020 U.S. Dist. LEXIS 28392, at *3 n.4 (D.
Utah Feb. 18, 2020) (“Such a motion may be brought only after the prisoner has
exhausted certain avenues of administrative relief.”); United States v. Cantu, No.

05-cr-00458, 2019 WL 2498923, at *3 (S.D. Tex. June 17, 2019) (“Under the
 

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.782 Filed 06/28/20 Page 5 of 16

newly amended § 3582(c)(1)(A) [the defendant] has standing to bring this motion
because more than 30 days elapsed between his reduction-in-sentence request to
the warden and a response.”); United States v. Cantu-Rivera, No. CR H-89-204,
2019 WL 2578272, at *1 (S.D. Tex. June 24, 2019) (defendant’s “petition...
meets the requirement of a lapse of 30 days from the receipt by the warden of the
defendant’s facility ... The Court therefore has the authority to address the motion
of the defendant.”).

Petitioner sent a request for such a motion to the warden of McKean Medium
Security Correctional Institution on March 20, 2020. At the time of the instant
filing, Petitioner has not received any reply. Accordingly, Petitioner has exhausted
the newly amended avenues for administrative relief. He is entitled to bring this
motion directly to his sentencing court pursuant to 18 U.S.C. § 3582(c)(1)(A), and

this Court is vested with the jurisdiction to rule on the requested relief.

2. Petitioner’s Request for Relief Is Consistent with both the Text of the
Newly Amended Statute and the United States Sentencing Commission’s
Policy Statements.

a. Congress Intended Sentencing Courts Exercise Their Discretion to
Determine When “Extraordinary and Compelling Reasons” Existed.

In 2018, a bi-partisan Congress passed the First Step Act which amended the
language under which a sentencing court could reduce a sentence for an
“extraordinary and compelling reason” under Section 3582. However, it explicitly
did not limit the “extraordinary and compelling reasons” to a set of enumerated

circumstances, instead providing federal sentencing courts extensive discretion to
Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.783 Filed 06/28/20 Page 6 of 16

make a determination based on the individual circumstances before it.

The initial impetus for the inclusion of the compassionate relief statute in the
1984 Comprehensive Crime Control Act was the abolishment of federal parole.
See S. Rep. No. 98225, at 52, 53 n.74 (1983). Because early release from prison
was no longer available via parole, Congress permitted courts to reduce sentences
under Section 3582(c):

The Committee believes that there may be unusual cases in which an eventual
reduction in the length of a term of imprisonment is justified by changed
circumstances. These would include cases of severe illness, cases in which other
extraordinary and compelling circumstances justify a reduction of an unusually
long sentence, and some cases in which the sentencing guidelines for the offense of
which the defend[ant] was convicted have been later amended to provide a shorter
term of imprisonment.

Id. at 55-56 (emphasis added). Essentially, Congress viewed Section 3582(c) as
enabling courts to reduce sentences which had previously been managed via the
parole system. Of note, Congress imposed no limitations on courts’ authority to
make such reductions and did not define what constitutes “extraordinary and
compelling reasons.” Instead, Congress intended that if these circumstances were
present, they would “justify a reduction of an unusually long sentence.” S. Rep.
No. 98-225, at 55-56. However, until the passage of the First Step Act, the BOP,
part of the Department of Justice, hardly ever permitted a court to exercise this
discretion.”

In 2018, Congress allowed the sentencing court to directly review an inmate’s

request once they had applied to the BOP for consideration as Petitioner has done.
 

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.784 Filed 06/28/20 Page 7 of 16

b. The U.S. Sentencing Commission Declined to Enact Limitations as to What
Constitutes “Extraordinary and Compelling Reasons” for Compassionate
Release.

Congress delegated to the U.S. Sentencing Commission (the “Commission”) the
responsibility for defining the term “extraordinary and compelling reasons.” See
28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria
to be applied and a list of specific examples.”); see also 28 U.S.C. § 992(a)(2) (the
Commission shall promulgate general policy statements regarding “the sentence

modification provisions set forth in section[]...

 

2 See, e.g., The Answer is No: Too Little Compassionate Release in US Federal Prisons, Human Rights Watch, at 2 (Nov. 2012),
https://www.hrw.org/sites/default/files/reports/us 1 1 12ForUploadSm.pdf (noting that between 1992 and 2012, the average annual number of
prisoners who received compassionate release following a motion by the BOP was less than twenty four).

7
 

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.785 Filed 06/28/20 Page 8 of 16

3582(c) of title 18”). The Commission then envisaged the following factual
considerations: (i) the medical condition of the defendant; (11) the age of the
defendant; (iii) the family circumstances of the defendant; and (iv) “other reasons”
as determined by the BOP. U.S.S.G. § 1B1.13, Application Note 1(A). In fact, the
commentary explicitly states that the compelling reason(s) could have been
foreseen or even present at the time of sentencing. U.S.S.G. § 1B1.13, Application
Note 2. Even if the reason “reasonably could have been known or anticipated by
the sentencing court [, that fact] does not preclude consideration for a reduction.”
Id.

As the Commission’s language indicates, extraordinary and compelling
reasons for a sentence reduction may exist when a defendant is not elderly, ill or
having family difficulties. While the statement does authorize the Director of the
BOP to determine when such “other reasons” might warrant reduction in a
particular case, the Commission has not amended these statements since the
passage of the First Step Act. Such language is now irreconcilable with the revised
statute which allows a defendant to bring a Section 3582 motion without any
response from the BOP. As such, that portion of the statement is not binding upon
a sentencing court as the Guidelines are advisory only, see United States v.
Booker, 543 U.S. 220 (2005), and such instruction is inconsistent with the text and
legislative intent of the First Step Act. “[B]ecause the current version of the
Guideline policy statement conflicts with the First Step Act, the newly enacted
statutory provisions must be given effect.” Cantu-Rivera, 2019 WL 2578272, at *2
n.1; see also Cantu, 2019 WL 2498923, at *4 (“Given the changes to the statute,
the policy-statement provision that was previously applicable to 18 U.S.C. §
3582(c)(1)(A) no longer fits with the statute and thus does not comply with the
 

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.786 Filed 06/28/20 Page 9 of 16

congressional mandate that the policy statement must provide guidance on the
appropriate use of the sentence-modification provisions under § 3852.” (emphasis
in original)). As such, “[u]nder the First Step Act, it is for the court, not the
Director of the Bureau of Prisons to determine whether there is an ‘extraordinary
and compelling reason’ to reduce a sentence.” Mau mau, 2020 U.S. Dist. LEXIS
28392, at *4. Accord United States v. Cantu-Rivera, No. H-89-204, 2019 WL
2578272, at *2 n.1 (S.D. Tex. June 24, 2019); United States v. Beck, No. 13-CR-
186-6, 2019 WL 2716505, at *5-6 (M.D.N.C. June 28, 2019); United States v.
Fox, No. 14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019); United
States v. Rivernider, No. 10-cr-222, 2019 WL 3816671, at *2 (D. Conn. Aug. 14,
2019); United States v. Bucci, No. 04-10194, 2019 WL 5075964, at *1 (D. Mass.
Sept. 16, 2019); United States v. Brown, No. 05-CR-00227-1, 2019 WL 4942051,
at *4 (S.D. Iowa Oct. 8, 2019); United States v. Urkevich, No. 03-CR-37, 2019
WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Dusenbery, No. 91-
cr-291, 2019 WL 6111418, at *3 n.3 (N.D. Ohio Nov. 18, 2019); United States v.
Valdez, No. 98-cr-0133-01, 2019 WL 7373023, at *2—3 (D. Alaska Dec. 31, 2019);
United States v. Schmitt, No. CR12-4076, 2020 WL 96904, at *3 (N.D. lowa Jan.
8, 2020).

3. Extraordinary and Compelling Circumstances Warrant a Reduction
Petitioner’s Sentence.

a. Significant Changes in Department of Justice Policy.
i. Change in DOJ policy regarding Title 21 U.S.C. § 851 Designation
Petitioner’s sentence was the result of one issue related to Petitioner’s prior
federal and state convictions: Life as a result of his offense level and prior non-

violent criminal record comprised entirely of small-time local/state convictions.°

9
Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.787 Filed 06/28/20 Page 10 of 16

 

3 Per Petitioner’s PSR, he had prior criminal convictions for misdemeanors and local/states convictions. Id. There are no facts in either
the PSR or the government’s sentencing memorandum which indicate Petitioner’s underlying offense involved nothing beyond low-level
local/state convictions. Also, Petitioner has never been convicted of any prior violent offenses. Id.

10
Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.788 Filed 06/28/20 Page 11 of 16

There has been intervening changes in the law since Petitioner was sentenced
which would change his designation, i.e., Amendment 782 and FSA (2018).
However, those changes are not being addressed by Petitioner at this time.

b. Petitioner’s Personal Circumstances are Compelling and Extraordinary.
While in custody at McKean, Petitioner received his certification as a Drug
Counselor and Petitioner has completed several additional programs. He also
worked steadily in the field of custodial services. He also worked in the Patent Net
program where he reviewed scripts to identify misspellings and the like.* In
addition, Petitioner has re-found religion while in custody and regularly attends
services as well as classes so as to increase his knowledge about his practice.
Petitioner has missed most of his children’s lives. His daughter was supposed to
be graduating from college late this fall. He would like the opportunity to be
there for his daughter and be part of this small milestone in her life after he has
missed so many others.

c. The Presence of and Lack of Preparation for the Viral Pandemic COVID19
in Correctional Facilities Is an Extraordinary and Compelling Reason to
Release Petitioner.

Finally, Petitioner is at significant risk because of the COVID-19 pandemic
because he is a type II diabetic with high blood pressure.® Across the country,
prosecutors, defense attorneys and even Congress are calling for the immediate
release of non-violent criminals, particularly with preexisting conditions, to

mitigate the viral pandemic spreading throughout the

 

5 Petitioner has not received any infractions over his time in custody at the Cumberland Minimum Security Correctional Institution.

‘ Petitioner does not presently have his medical records for review by the Court but, upon information and belief, daily receives
Cloistral Atorvastatin (40mg), Lisinopril (20mg) and Omeprazole from the prison medical staff.

11

a ee  ,
 

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.789 Filed 06/28/20 Page 12 of 16

nation’s correctional facilities. See, e.g., Letter from Kamala D. Harris to BOP
Director Michael Carvajal dated Mar. 19, 2020 (noting that “[e]merging research
has demonstrated how dangerous coronavirus is for the elderly and those with
underlying conditions and compromised immune systems.”); The Washington
Post: Prosecutors, defense attorneys press to release inmates, drop charges and thin
jail population in response to the coronavirus (Mar. 19, 2020), available at

https://www.washingtonpost.com/local/legal-issues/prosecutors-press-to-release-

 

inmates-dropcharges-and-thin-prison-population-in-response-to-the-
coronavirus/2020/03/19/13005ee6-6948 | lea-b3 13-df458622c2cc_story.html; Fox
News: U.S. Starts to release inmates due to coronavirus outbreak (Mar. 20, 2020),
available at https://www.foxnews.com/health/us-starts release-inmates-
coronavirus.’

Courts have joined the clamor of voices as well. On March 18, 2020, in
United States v. Stephens, 15-cr-95 (AJN) (S.D.N.Y. Mar. 18, 2020), Judge Alison
J. Nathan granted the defendant’s emergency motion for reconsideration of denial
of bail and ordered the defendant released with conditions. See id., Doc. 27. Judge
Nathan noted that, since the initial bail hearing, “the unprecedented and
extraordinarily dangerous nature of the COVID-19 pandemic has become
apparent” and that while “there is not yet a known outbreak among the jail and

prison populations, inmates may be at a heightened risk of contracting COVID-19

 

7 See also Gregg S. Gonsalves, et al., Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the United States (Mar. 2, 2020), available at
https://bit.ly/2W9V60S (open letter signed by 815 experts in public health, law, and human rights); see also Danielle Ivory, ‘We Are Not a
Hospital’: A Prison Braces for the Coronavirus, N.Y. Times (Mar. 17, 2020), available at

https://www.nytimes.com/2020/03/1 7/us/coronavirusprisons -jails.html; Martin Kaste, Prisons and Jails Worry About Becoming Coronavirus
‘Incubators’, NPR (Mar. 13, 2020), available at https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-
becomingcoronavirusincubators; Keri Blakinger & Beth Schwarzapfel, How Can Prisons Contain Coronavirus When Purell is a Contraband?,
ABA JOURNAL (Mar. 13, 2020), available at https://www. abajournal.com/news/article/ when Purell-is contraband-how-can-prisons-contain-
coronavirus: Jennifer Hansler & Kylie Atwood, Pompeo Calls for Humanitarian Release of Wrongfully Detained Americans in Iran Amid
Coronavirus Outbreak, CNN (Mar. 10, 2020), available at https://cnn.it/2W4OpV7.

12
 

 

Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.790 Filed 06/28/20 Page 13 of 16

should an outbreak develop.” Id. at 2 (citing Joseph A. Bick, Infection Control in
Jails and Prisons, 45 Clinical Infectious Diseases 1047, 1047 (Oct. 2007)). See
also United States v. Barkman, No. 19-cr-0052, 2020 U.S. Dist. LEXIS 45628 (D.
Nev. Mar. 17, 2020) (determining that newly suggested guidelines for federal
correctional facilities in Nevada “do not go far enough given the catastrophic
consequences”).

Petitioner is particularly at risk for infection and serious illness. According to
the Center for Disease Control (“CDC”), people who suffer from, inter alia, high
blood pressure, diabetic and male African-American “are at a higher risk of getting
very sick from this illness.” See CDC: COVID-19: What if You are High Risk,
available at https://Awww.cdc.gov/coronavirus/2019-ncov/specific groups/high-risk-
complications.html. As with most correctional facilities, Petitioner is housed
in open quarters and shares all showers, toilets and sinks. He does not have access
to sanitizer, gloves or masks. Petitioner is without the basic tools the rest of
society uses to protect themselves from this novel virus. The influx of COVID-19
on prisoners, such as Petitioner, is by itself an appropriate extraordinary and

compelling reason for modest reduction in his sentence and early release.

CONCLUSION
Petitioner has served over twenty years. He is a very different man than he was
then. This Court has the clear authority to order Petitioner released. In light of the
changed circumstances regarding Department of Justice charging policy as well as
the current serious and ongoing COVID-19 pandemic, the Court should exercise its
discretion and order him released immediately. Petitioner has been attacked on six

different occasions. One of which has left his face permanently damaged; due to

13
Case 2:97-cr-80235-AJT ECF No. 1117, PagelD.791 Filed 06/28/20 Page 14 of 16

his assistance to the government.

WHEREFORE, for all the foregoing reasons, and any which become apparent to
this Honorable Court during a hearing on this Motion for Sentence Reduction,

Petitioner requests immediate release and the granting of his Motion.

    

June 28, 2020

 

WWOReTpee se
tn to as true and correct under the

penalties of perjury; pursuant to Title
28 US.C. § 1746.

14

 

 
FOREVER / USA | FOREVER / US.

FOREVER / USA

FOREVER s USA | FOREVER / USA

soe
uv
>
x
wi
>
w
id
°
a

 
 

 

 

   

 

 

 

 

 

~~
a -Q ps na
ok ou : i '
. Oo. CEN RE, els
S : : ‘
_D. ; \ e
: im , : was
eat
ee
“ x

   

93300
Util

 

 

UNITED STATES
POSTAL SERVICE ©.

     

ca

   
 

  
    

 

 
